— Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority dated April 2, 1984 which, after a hearing, found that petitioner had violated Alcoholic Beverage Control Law § 111 in that it permitted one Clarence Callis to avail himself of its license and imposed a penalty of (1) license cancellation and (2) bond forfeiture of $1,000.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The State Liquor Authority’s determination is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.